 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles W. Prange, Inc. and Local 324, Internation-al Union of Operating Engineers, AFL-CIO.Case 7-CA-17970May 29, 1981DECISION AND ORDERUpon a charge filed on July 7, 1980, by Local324, International Union of Operating Engineers,AFL-CIO, herein called the Union, and dulyserved on Charles W. Prange, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 7, issued a complaint on August 18,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that since October14, 1968, and at all material times here, the Unionhas been recognized by Respondent as the desig-nated exclusive collective-bargaining representativeof Respondent's employees in the units describedbelow. Such recognition is embodied in an agree-ment dated October 14, 1968. At all times sinceOctober 14, 1968, the Union, by virtue of Section9(a) of the Act, has been the exclusive representa-tive of the employees in the units described belowfor purposes of collective bargaining with respectto rates of pay, wages, hours, and other terms andconditions of employment.The complaint further alleges that since on orabout January 5, 1980, Respondent has refused, andcontinues to date to refuse, to bargain with theUnion as the exclusive bargaining representative ofits employees in the aforementioned units. Thecomplaint alleges that Respondent unilaterallymodified a term of the existing collective-bargain-ing agreements' by ceasing to file reports andmake payments to the Operating Engineers fringebenefit funds as the agreements require. It is furtheralleged that by such conduct Respondent is inter-fering with, restraining, and coercing its employeesI The complaint specifies the agreement between Michigan ChapterAssociated General Contractors of America, Inc., and InternationalUnion of Operating Engineers Local 324, 324-A, 324 B, and 324 C,AFL-CIO, effective from May 1, 1978, through April 30, 1980, and fromyear to year thereafter, and the agreement between the Labor RelationsDivision of the Michigan Road Builders Association and the InternationalUnion of Operating Engineers Local 324, 324 A, 324 B, and 324 C,AFL-CIO, effective from June 1, 1977, through June 1, 1980, and, fromyear to year thereafter.256 NLRB No. 30in the exercise of their Section 7 rights and therebyviolating Section 8(a)(1) of the Act.Respondent did not file an answer to the com-plaint.On February 13, 1980, counsel for the GeneralCounsel filed with the Board a "Motion To Trans-fer Case to the Board and for Summary Judg-ment," with exhibits attached. On February 24,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint duly served on Respondent statesthat, unless an answer is filed by Respondentwithin 10 days of service of the complaint, "all ofthe allegations in the Complaint shall be deemed tobe admitted to be true and may be so found by theBoard."The Motion for Summary Judgment states thaton January 19, 1981, the Regional Attorney forRegion 7 wrote to Respondent informing it that noanswer had yet been filed and again advising Re-spondent of the answer-filing requirements. In thatletter, the time for filing an answer to the com-plaint was extended until February 2, 1981. A copyof this letter is attached to the Motion for Sum-mary Judgment as an exhibit and is uncontrovertedby Respondent.As indicated, no response to the Notice ToShow Cause has been filed and it appears that Re-spondent was duly informed of the charges allegedin the complaint and has not filed an answer. CHARLES W. PRANGE, INC.225No good cause to the contrary having beenshown, in accordance with the rule set forth above,the allegations of the complaint are deemed to beadmitted and are found to be true. We shall, ac-cordingly, grant the Motion for Summary Judg-ment. On the basis of the entire record the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTCharles W. Prange, Inc., is, and has been at allmaterial times herein, a Michigan corporation andhas maintained its office and place of business at5811 Kings Highway, Kalamazoo, Michigan.During the year ending December 31, 1979, whichperiod is representative of its operations, Respond-ent, in the course and conduct of its business oper-ations, had gross revenues exceeding $250,000 ofwhich in excess of $50,000 resulted from the per-formance of services to customers who in turneither made sales directly to customers outside theState of Michigan in excess of $50,000 or pur-chased and caused to be transported to Michiganfacilities directly from outside the State goods andsupplies valued in excess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 324, International Union of Operating En-gineers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:(a) All operating engineer employees em-ployed by Charles W. Prange, Inc. and encom-passed in the collective bargaining agreementbetween Michigan Chapter Associated Gener-al Contractors of America, Inc., and Interna-tional Union of Operating Engineers LocalNo. 324, 324-A, 324-B, and 324-C, AFL-CIO, effective from May 1, 1978 throughApril 30, 1980, and from year to year thereaf-ter.(b) All operating engineer employees em-ployed by Charles W. Prange, Inc. and encom-passed in the collective bargaining agreementbetween the Labor Relations Division of theMichigan Road Builders Association and theInternational Union of Operating EngineersLocal No. 324, 324-A, 324-B, and 324-C,AFL-CIO, effective from June 1, 1977, toJune 1, 1980, and from year to year thereafter.2. The Union's majority statusSince on or about October 14, 1968, and at allmaterial times, the Union has been the designatedexclusive collective-bargaining representative ofRespondent's employees in the above-describedunits and the Union has been recognized as suchrepresentative by Respondent since said date. Suchrecognition has been embodied in an agreementdated October 14, 1968.At all times since October 14, 1968, the Union,by virtue of Section 9(a) of the Act, has been, andis, the exclusive representative of the employees inthe above-described units for purposes of collectivebargaining with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment.B. The Request To Bargain and Respondent'sRefusalSince on or about January 5, 1980, and continu-ing at all times thereafter, Respondent has refusedto bargain with the Union by unilaterally and with-out prior bargaining with the Union modifying aterm of the existing collective-bargaining agree-ments by ceasing to file reports and make paymentsto the Operating Engineers fringe benefit funds asthe agreements require.Accordingly, we find that Respondent has, sinceJanuary 5, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.CHARLES W. PRANGE, INC 225 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.We shall also order Respondent to make wholeits employees by transmitting to the Operating En-gineers fringe benefit funds all payments that wereunilaterally withheld from the Operating Engineersfringe benefit funds;2to file the reports required bythe aforesaid collective-bargaining agreements; andto comply otherwise with the terms and conditionsof these agreements both retroactively and for thebalance of any term for which that collective-bar-gaining agreement may be extended.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Charles W. Prange, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local 324, International Union of OperatingEngineers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The following constitute units appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:(a) All operating engineer employees em-ployed by Charles W. Prange, Inc. and encom-passed in the collective bargaining agreementbetween Michigan Chapter Associated Gener-al Contractors of America, Inc., and Interna-tional Union of Operating Engineers LocalNo. 324, 324-A, 324-B, and 324-C, AFL-CIO, effective from May 1, 1978 throughApril 30, 1980, and from year to year thereaf-ter.(b) All operating engineer employees em-ployed by Charles W. Prange, Inc. and encom-passed in the collective bargaining agreementbetween the Labor Relations Division of theMichigan Road Builders Association and theInternational Union of Operating EngineersLocal No. 324, 324-A, 324-B, and 324-C,2 See Ogle Protection Service, Inc. and James L Ogle, 183 NLRB 682,683 (1970). Under Merryweather Optical Company, 240 NLRB 1213(1979), we leave the determination of interest, if any, to the compliancestage where any additional amounts will be determined by the individualprovisions of the employees' benefit fund agreement.AFL-CIO, effective from June 1, 1977, toJune 1, 1980, and from year to year thereafter.4. Since October 14, 1968, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate units for the purpose of col-lective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about January 5, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate units, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By unilaterally ceasing to file reports andmake payments to the Operating Engineers fringebenefit funds on and after January 5, 1980, withoutnotice to the Union or affording the Union an op-portunity to bargain on the matter, Respondent hasviolated, and is continuing to violate, Section8(a)(5) and (1) of the Act.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Charles W. Prange, Inc., Kalamazoo, Michigan, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 324, Interna-tional Union of Operating Engineers, AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the following appropriate units:(a) All operating engineer employees em-ployed by Charles W. Prange, Inc. and encom-passed in the collective bargaining agreementbetween Michigan Chapter Associated Gener-al Contractors of America, Inc., and Interna-tional Union of Operating Engineers LocalNo. 324, 324-A, 324-B, and 324-C, AFL-CIO, effective from May 1, 1978 through CHARLES W. PRANGE, INC.227April 30, 1980, and from year to year thereaf-ter.(b) All operating engineer employees em-ployed by Charles W. Prange, Inc. and encom-passed in the collective bargaining agreementbetween the Labor Relations Division of theMichigan Road Builders Association and theInternational Union of Operating EngineersLocal No. 324, 324-A, 324-B, and 324-C,AFL-CIO, effective from June 1, 1977, toJune 1, 1980, and from year to year thereafter.(b) Failing to file reports, make payments to theOperating Engineers fringe benefit funds, or other-wise altering the terms and conditions of employ-ment without notifying the Union or affording theUnion an opportunity to bargain.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitswith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Make whole its employees, in the manner setforth in the section of this Decision entitled "TheRemedy," for Respondent's unlawful failure tomake the required payments to the Operating Engi-neers fringe benefit funds, on and after January 5,1980.(c) File the reports as required by the aforesaidcollective-bargaiing agreements.(d) Post at its place of business in Kalamazoo,Michigan, copies of the attached notice marked"Appendix."3 Copies of said notice, on forms pro-vided by the Regional Director for Region 7, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(e) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local 324, International Union of Operat-ing Engineers, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT fail to file reports required byexisting collective-bargaining agreements.WE WILL NOT withhold payments to theOperating Engineers fringe benefit funds, orotherwise alter the terms and conditions ofemployment without notifying the Union andaffording the Union an opportunity to bargain.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunits described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining units are:(a) All operating engineer employees em-ployed by Charles W. Prange, Inc. and en-compassed in the collective bargainingagreement between Michigan Chapter Asso-ciated General Contractors of America, Inc.,and International Union of Operating Engi-neers Local No. 324, 324-A, 324-B, and324-C, AFL-CIO, effective from May 1,1978 through April 30, 1980, and from yearto year thereafter.(b) All operating engineer employees em-ployed by Charles W. Prange, Inc. and en-compassed in the collective bargainingagreement between the Labor Relations Di-vision of the Michigan Road Builders Asso-ciation and the International Union of Oper-ating Engineers Local No. 324, 324-A, 324-B, and 324-C, AFL-CIO, effective fromCHARLES W. PRANGE, INC~~~~~~~~~~~~~~~~~~~~.27 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 1, 1977, to June 1, 1980, and from yearto year thereafter.WE WILL make whole our employees bytransmitting to the Operating Engineers fringebenefit funds all payments that were unlawful-ly withheld, plus interest if applicable.WE WILL file the reports required by the ex-isting collective-bargaining agreements.CHARLES W. PRANGE, INC.